DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	Applicant’s election without traverse of Group II and small organic molecule as species in the reply filed on May 14, 2021 is acknowledged.
2.	Claims 1, 2, 4, 7, 13, 16, 17, 25, 27, 30, 31, 33, 35-37, 48-51, 53, 65 and 66 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 14, 2021.
3.	Claims 59, 60, 63 and 64 are under examination in the instant office action.

Specification
4.	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code, see p. 3. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Applicant is advised to review the entire text of the instant patent disclosure for compliance with references to websites.

Claim Objections
5.	Claims 59 and 60 are objected to because of the following informalities: 
The claims recite “OR10H1” without first providing the full name of the term. It is suggested that the term be spelled out at its first use and in all independent claims so that it is clearly understood what it stands for. Appropriate correction is suggested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 59, 60, 63 and 64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
7.	Claim 59 is vague and indefinite in so far as it employs the term “disease characterized by expression of OR10H1” as a limitation. This term appears to be novel, it is not known within pertinent prior art of record; therefore, without a reference to a precise meaning of the term one cannot determine the metes and bounds of a “disease characterized by expression of OR10H1”. Moreover, because the instant specification does not identify that property or combination of properties which is unique to and, therefore, definitive of a “disease characterized by expression of OR10H1”, an artisan cannot determine if a disease which meets 
8.	Next, claim 59 is vague and ambiguous for reciting the goal of the method as “for identifying or characterizing a compound”. While identification of a compound has clear objective meaning, such as a compound is either suitable or not suitable for the treatment of a disease, the metes and bounds of “characterizing”, such as what exact characteristics of the compound are of significance within the utility of the claimed methods, cannot be determined from the claim or the specification as filed. 
9.	Finally, claim 59 recites limitation “activity of said OR10H1”, which renders the claim indefinite because it is not obvious what specific activity is intended by the claim.
Applicant is advised that one of the purposes of the 112, second paragraph is to provide a clear warning to others as to what constitutes infringement of the patent (see, e.g., Solomon v. Kimberly-Clark Corp., 216 F.3d 1372, 1379, 55 USPQ2d 1279, 1283 (Fed. Cir. 2000). The test for definiteness under 35 U.S.C. § 112, second paragraph, is whether “those skilled in the art would understand what is claimed when the claim is read in light of the specification”. Orthokinetics, Inc. v. Safety Travel Chairs, Inc., 806 F .2d 1565 (Fed. Cir. 1986) (citations omitted).
In precedential decision Ex parte Kenichi Miyazaki, Appeal 2007-330, BPAI stated “In particular, rather than requiring that the claims are insolubly ambiguous, we hold that if a claim is amendable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph”. 
	Further, the federal Circuit recently stated in Halliburton Energy Servs.:
it is highly desirable that patent examiner demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation.
Halliburton Energy Servs. V. M-ILLC 514 F .3d 1244, 1255 (Fed. Cir. 2008) (emphasis added). 
	In the instant case, without clear understanding what stands for “activity of OR10H1” one skilled in the art would not know what measuring step would satisfy the claim limitation, and the metes and bounds of the claim remain unclear.
	10.	Claims 60, 63 and 64 are indefinite for being dependent from indefinite claim.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11.	Claims 59, 60, 63 and 64 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Claims 59, 60, 63 and 64 specifically require possession of OR10H1 paralogues, orthologues or variants thereof.  The claims do not require that these paralogues, orthologues or variants possess any particular conserved structure or other disclosed distinguishing feature.  Thus, the claims are drawn to a genus of molecular embodiments that is defined only by reference to the structure of OR10H1 polypeptide. However, the instant specification fails to describe the entire genus of proteins, which are encompassed by these claims.  
MPEP §2163(I)(A) states:
"The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  In this case, the only factor present in the claims is a reference to the structure of OR10H1 protein.  There is not even identification of any particular portion of the structure that must be conserved. As stated above, it is not even clear what region of the encoded polypeptide has the disclosed activity to satisfy the utility requirement of the claims. The specification does not provide a complete structure of those OR10H1 paralogues, orthologues or variants thereof and fails to provide a representative number 
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of proteins, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

s 59, 60, 63 and 64 are further rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 59, 60, 63 and 64 are directed to methods for identifying or characterizing a compound suitable for the treatment of a disease characterized by expression of OR10H1 or a paralogue, orthologue or other variant thereof by expressing OR10H1 in a cell, contacting the cell with a compound, determining the activity of OR10H1, and identifying the compound as useful drug based on any change, increase or decrease, of the determined activity. However, the instant specification is devoid of any evidence that Applicant was in possession of even a single operable embodiment of the claimed method.
As stated in M.P.E.P. § 2163(II)(A)(3), a specification may describe an actual reduction to practice by showing that the inventor constructed an embodiment or performed a process that met all the limitations of the claim and determined that the invention would work for its intended purpose. Cooper v. Goldfarb, 154 F.3d 1321, 1327, 47 USPQ2d 1896, 1901 (Fed. Cir. 1998). See also UMC Elecs. Co. v. United States, 816 F.2d 647, 652, 2 USPQ2d 1465, 1468 (Fed. Cir. 1987) (“[T]here cannot be a reduction to practice of the invention ... without a physical embodiment which includes all limitations of the claim.”); Estee Lauder Inc. v. L’Oreal, S.A., 129 F.3d 588, 593, 44 USPQ2d 1610, 1614 (Fed. Cir. 1997) (“[A] reduction to practice does not occur until the inventor has determined that the invention will work for its intended purpose.”); Mahurkar v. C.R. Bard, Inc., 79 F.3d 1572, 1578, 38 USPQ2d 1288, 1291 (Fed. Cir. (determining that the invention will work for its intended purpose may require testing depending on the character of the invention and the problem it solves).
Whereas a reduction to practice of an uncomplicated invention such as a simple mechanical or electrical device can be achieved by merely providing a diagram of the device wherein one skilled in the relevant art can predict the likely operability of the device by reviewing the diagram, the operability of the claimed invention cannot be predicted by merely reviewing diagrams or illustrations. To demonstrate the reduction to practice of a method of identifying a useful therapeutic to treat a specific pathological condition requires either a working embodiment, a demonstration of operability of the screening method when supported by a reasonable expectation of success of the treatment by administration of the identified compound applied to an art accepted animal model of the condition to be treated, or a demonstration that the parameter employed to identify the compound reasonably correlates with the pathology itself. In the instant case, Applicant has provided none of these. Consequently, Applicant has failed to demonstrate possession of the claimed method as of the earliest effective filing date of the instant application.
Furthermore, the instant specification fails to describe, with particularity, any compound, including a small organic molecule as species elected for examination, identified by the claimed method, or provide any guidance on diseases to be treated by the identified compound, or critical changes in activity of OR10H1 specifically associated with the recited pathologies, thus requiring undue experimentation on part of a skilled practitioner set to practice instant invention, as claimed. 
The factors to be considered in determining whether a disclosure would require undue experimentation include (1) the quantity of experimentation necessary, (2) the amount of In re Wands, 8 USPQ2d, 1400 (CAFC 1988).
The specification discloses that human olfactory receptor 10H1 (OR10H1) plays an important role in cytotoxic T cell (CTL) response, p. 3. Based on structural similarity to other olfactory receptors, OR10H1 “is assumed to sense the chemical environment and can be distinguishable from other olfactory receptors by the chemostomulus/chemostimuli to which it responds”, Id. At p. 4, the specification explains that, “OR10H1 expression on tumour cells is found to inhibit T cell activity, reduce TIL type I cytokine secretion and induce apoptosis in T cells. In this manner, OR10H1 down-regulates the CTL response. Thus, the antigen binding proteins described herein by the present inventors that bind to one or more epitope(s) displayed by one or more extracellular domains of OR10H1 can be expected to solve on or more of the foregoing problems, such as to be useful in medicine, diagnosis or research. In particular, such antigen binding proteins that inhibit or antagonise the expression, function, activity and/or stability of OR10H1 or variants thereof are expected to be useful in the treatment, diagnosis and/or prevention of disorders characterized by resistance to T cell-mediated cytotoxicity, such as cancer”. The instant elected invention, as claimed, is listed as the sixteenth aspect at p. 6. The specification does not provide any further information regarding any small organic molecule identified by the claimed method and suitable for clinical administration, or supply even a single line of sound scientific reasoning to support a conclusion that a candidate compound that affects in any way the activity of OR10H1 in a cell genetically modified to express an OR10H1 would be expected to have a therapeutic effect to treat any pathology.
Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001). 
The prior art does not recognizes the term “disease characterized by expression of OR10H1 or paralogue, orthologue or other variant thereof”. The specification fails to define the term or provide any meaningful explanation regarding specific activity of OR10H1, including changes in cAMP amounts, that is associated with the recited pathology. There is also no guidance on how to determine the activity of OR10H1, or working examples, prophetic or actual, how to characterize a candidate compound.  
With respect to claim breadth, the standard under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, entails the determination of what the claims recite and what the claims mean as a whole. In addition, when analyzing the enablement scope of the claims, the teachings of the specification are to be taken into account because the claims are to be given their broadest reasonable interpretation that is consistent with the specification (see MPEP 2111 [R-1], which states that claims must be given their broadest reasonable interpretation“During patent examination, the pending claims must be "given *>their< broadest reasonable interpretation consistent with the specification."  In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000). Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 51 (CCPA 1969)”. 
As such, the broadest reasonable interpretation of the claimed method is that it allows identification and characterization of a compound, which is a small organic molecule, as a drug 
A mere wish or plan of obtaining the claimed invention is not sufficient. The standard of an enabling disclosure is not the ability to make and test if the invention worked but one of the ability to make and use with a reasonable expectation of success. 
A patent is granted for a completed invention, not the general suggestion of an idea and how that idea might be developed into the claimed invention.  If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success. In the decision of Genentec, Inc, v. Novo Nordisk, 42 USPQ 2d 100,(CAFC 1997), the court held that:
“[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable” and that  “[t]ossing out the mere germ of an idea does not constitute enabling disclosure”.  The court further stated that “when there is no disclosure of any specific starting material or of any of the conditions under which a process is to be carried out, undue experimentation is required; there is a failure to meet the enablement  requirements that cannot be rectified by asserting that all the disclosure related to the process is within the skill of the art”, “[i]t is the specification, not the knowledge of one 
The instant specification is not enabling because one cannot follow the guidance presented therein and practice the claimed methods without first making a substantial inventive contribution to perfect the method and complete the invention. 

	Conclusion
13.	No claim is allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870.  The examiner can normally be reached on 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/OLGA N CHERNYSHEV/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        

September 2, 2021